       Case 1:19-cv-00385-NONE-JLT Document 78 Filed 01/21/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RUSH AIR SPORTS,                      ) Case No.: 1:19-cv-00385 NONE JLT
                                           )
12               Plaintiff,                ) ORDER AFTER NOTICE OF SETTLEMENT
                                           ) (Doc. 77)
13         v.                              )
                                           )
14   RDJ GROUP HOLDINGS, LLC, et al.,      )
                                           )
15               Defendants.               )
                                           )
16   _____________________________________ )
                                           )
17   AND RELATED CROSS-ACTION              )
                                           )
18
19          The parties report that this matter has settled and indicate they will seek dismissal of the action
20   soon. (Doc. 77) Thus, the Court ORDERS:
21          1.     The stipulation to dismiss the action SHALL be filed no later than March 5, 2021;
22          2.     All pending dates, conferences and hearings are VACATED.
23   The parties are advised that failure to comply with this order may result in the Court imposing
24   sanctions, including the dismissal of the action.
25
26   IT IS SO ORDERED.
27      Dated:    January 20, 2021                             /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
